Order entered January 27, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01520-CV

 JOHNNY WIMBREY, WIMBREY GLOBAL INC., WIMBREY TRAINING SYSTEM,
   WIMBREY WORLDWIDE MINISTRIES, ROYAL SUCCESS CLUB LLC, AND
                     ROYAL LIFE, Appellants

                                             V.

                     WORLDVENTURES MARKETING, LLC, Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-06212-2019

                                         ORDER
       Before the Court is appellants’ January 24, 2020 unopposed second motion for extension

of time to file their brief. We GRANT the motion and ORDER appellants’ brief due by

February 18, 2020.


                                                    /s/   KEN MOLBERG
                                                          JUSTICE